Citation Nr: 1632919	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic headaches, and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hypertensive retinopathy, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  However, the Veteran withdrew the request for a hearing in writings dated in February 2016 and January 2015.

The Board notes that the psychiatric claim on appeal has been developed to include major depression and posttraumatic stress disorder (PTSD).  The scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include her claimed symptoms.

In a September 2015 rating decision, the RO increased the evaluation for hypertensive retinopathy to 10 percent.  The Veteran submitted a Notice of Disagreement for that rating decision in November 2015.  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  The Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues service connection for an acquired psychiatric disorder and chronic headaches and the increased ratings for hypertension and hypertensive retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied a claim of service connection for depression.  That decision was not appealed.

2.  The evidence received since the May 2004 RO decision regarding the psychiatric disorder is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of her claim.

3.  In a March 1980 rating decision, the RO denied a claim of service connection for chronic headaches.  That decision was not appealed.

4.  The evidence received since the March 1980 RO decision regarding the chronic headaches disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of her claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim of service connection for depression was final.  38 U.S.C.A. § 7105 (West 2014); 38. C.F.R. § 20.1100, 20.1103 (2015).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 1980 rating decision that denied the claim of service connection for chronic headaches was final.  38 U.S.C.A. § 7105 (West 2014); 38. C.F.R. § 20.1100, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's service connection claim for major depression was originally denied in May 2004 on the basis that the current treatment for major depression was not related to the Veteran's service or her service-connected hypertension.

The Veteran's initial claim of service connection for headaches was denied in March 1980 on the basis that the Veteran was treated for acute instances of headaches during service and did not have a chronic headache condition.

In both instances, the Veteran was notified of her appellate rights.  She did not appeal the original rating decisions and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the May 2004 and March 1980 rating decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the previous rating decisions included the Veteran's service treatment records, VA examinations, and post-service treatment records.

The Veteran submitted an application to reopen the claim for an acquired psychiatric disorder in July 2007.  The evidence received since the May 2004 rating decision includes VA and private treatment records that show complaints of psychiatric issues.  Also, the Veteran has undergone VA examinations in October 2013 and July 2011.  Finally, there is a medical opinion from a VA treating physician, Dr. R.E., who has treated the Veteran since 2004.  Dr. R.E. wrote in a letter in June 2013 that the Veteran's depression has been "deeply impacted" by the Veteran's hypertension.  

The Veteran submitted an application to reopen the claim for chronic headaches in November 2014.  The evidence received since the March 1980 rating decision includes VA treatment records that show complaints of headaches.  Also, there is a September 2015 private medical opinion from Dr. H.S. who wrote that the Veteran's "hypertension is the cause of the Veteran's headaches."  Dr. H.S. also reported that the Veteran has a headache condition.  

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  The Board finds the new and material evidence has been submitted to reopen both claims.  As the lack of a current condition was one of the bases for the previous denials, the evidence that the Veteran has current psychiatric problems and suffers from headaches is new and material.  Also, there is evidence from a medical opinion that indicates a potential connection between the Veteran's psychiatric issues and hypertension.  As recently submitted evidence relates to unestablished facts necessary to substantiate the claims in connection with both issues, the claims are, therefore, reopened.  The Veteran's appeal to this extent is allowed.

ORDER

The Veteran's previously denied claim to service connection for an acquired psychiatric disorder is reopened; the appeal is allowed to this extent.

The Veteran's previously denied claim to service connection for chronic headaches is reopened; the appeal is allowed to this extent.


REMAND

The Veteran has alternatively claimed that her psychiatric condition is related to a sexual assault during service or caused by her service-connected hypertension.  The STRs do not show treatment or diagnosis of a mental health condition.  However, the Veteran has been treated for psychiatric issues for many years and does receive Social Security Administration (SSA) disability benefits.  The Veteran's VA treating physician, Dr. R.E., has opined that the Veteran's major depressive disorder has been "deeply impacted" by her hypertension.  While this opinion weighs in favor of service connection on a secondary basis, the opinion does not offer any rationale as to specifically how or to what extent the hypertension has impacted the Veteran's mental health.

VA examinations in July 2011 and October 2013 yielded diagnoses of major depressive disorder and anxiety, which both examiners opined is not related to service or any incident in service.  Neither examination report discusses any potential connection between the Veteran's hypertension and psychiatric issues.

The Board cannot make a decision based on the medical opinion of Dr. R.E. because it is inadequate.  Therefore, a new examination should be conducted and the examiner should provide an opinion on whether the Veteran's mental health condition is related to an incident in service or a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Further development for the Veteran's claim for service connection for chronic headaches is also required.  The Veteran claims that she gets headaches secondary to her service-connected hypertension, and alternatively as secondary to her mental health.  The Veteran has not undergone a VA examination during the current appeals period to assess her headaches.  However, there was a Disability Benefits Questionnaire completed by a private physician, Dr. H.S, in September 2015.  

Dr. H.S. opines that the Veteran's headaches are related to her hypertension.  While the opinion weighs in favor of service connection, Dr. H.S.'s reports of a current chronic headache condition are based solely on the Veteran's assertions.  Yet, the treatment records are not clear on this point.  There have been reports of complaints of headaches, for instance in a September 2013 examination report, it was noted that the Veteran reported to the hospital complaining of several symptoms, including headaches, the previous December.  However, in reviewing the Veteran's VA treatment records it is not clear whether the Veteran had a diagnosed problem with chronic headaches.  For instance, at visits in June and August 2015, the Veteran denied headaches.  The Board cannot make a decision based on the contradictory and incomplete evidence.  Therefore, a VA examination should be conducted and the examiner should provide an opinion on whether the Veteran has a chronic headache condition and, if so, whether it is related to her hypertension or an incident in service.

Regarding the claim for entitlement to an evaluation in excess of 10 percent for service-connected hypertension, the issue was not readjudicated after a VA examination was conducted in September 2013.  The Board finds that the case must be remanded so that the claim may be readjudicated and, if any benefit sought on appeal is not granted, a supplemental statement of the case can be issued which considers all of the recent evidence.

On remand, any outstanding treatment records dated after 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric, headache and hypertension complaints since 2007.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

The examiner should provide a current psychiatric diagnosis.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was caused by or a symptom of a service-connected disability, including her service-connected hypertension?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that a service-connected disability, including the Veteran's hypertension, aggravated any current psychiatric disorder?  

The examiner should consider and discuss as necessary the medical opinion dated in June 2013 from Dr. R.E. that the Veteran's hypertension has "deeply impacted" her depression and the Veteran's assertions that her depression is related to her hypertension.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Next, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any current chronic headache condition.  The claims file and all pertinent records must be made available to the examiner for review.

The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current chronic headache condition was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current chronic headache condition was caused by or a symptom of a service-connected disability, including her service-connected hypertension?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that a service-connected disability, including the Veteran's hypertension, aggravated any current chronic headache condition?  

The examiner should consider and discuss as necessary the private medical opinion dated in September 2015 from Dr. H.S. that the Veteran's hypertension has caused her headaches.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Issue a SOC pertaining to the issue of entitlement to an increased rating for hypertensive retinopathy, currently evaluated as 10 percent disabling.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction of the matters, he must submit a timely substantive appeal.  If he timely perfects an appeal, the case should be returned to the Board.

5.  Upon completion of the above, readjudicate the Veteran's claims based on the entire record.  If any benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


